DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 Sept 2020 and 5 Aug 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 13 March 2020.  These drawings are accepted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pull handle butterfly valve 110”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the blocking body is configured to engage the stem when the enclosure body is securing in the closed direction” from Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 35, line 3 “plurality lock holes 132” should likely read “plurality of lock holes 132”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a closed position” in line 3.  It is unclear if this is the same as, or different from, a closed position in Claim 1.  For purposes of examination, they will be interpreted as being the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perron et al (US 5,165,263) in view of Wirth et al (US 5,003,797).
Regarding Claim 1, Perron et al disclose a valve handle lockout device configured to lock out a pull handle valve (Figure 3). The pull handle valve including a base (12 and 12’) and a handle (generally at 16) having a shaft (16b) and an end knob (16a), the shaft (16b) radially extending from a stem (attached to 14) received in the base in which the handle is radially displaceable relative to the stem to selectively lock the stem to the base (Figure 3) and thereby angularly fixing the stem relative to an axis of the base (via the position of the handle at 16). The valve handle lockout device comprising: 
an enclosure body (24 and 26) having a proximal end (at 28) and a distal end (toward the far end of 24 as seen in Figure 1), the enclosure body including a first enclosure portion (26) and a second enclosure portion (24) movably connected to move the enclosure body between an open and closed position (open seen in Figure 1 and closed seen in Figure 3), and 
an opening at the proximal end dimensioned to at least partially surround the base (within 28; Figure 2 and 4); 
at least one lock hole (within 34) configured to secure the enclosure body in the closed position and secure the handle within the enclosure body when a locking member (46) is received through the at least one lock hole (Figure 3); and 

Wirth et al teach a valve handle lockout device (25 in Figures 1 and 3) with a pull handle body (12 generally), an enclosure body (25) and where the pull handle valve is a butterfly valve (Col 2, lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perron et al to incorporate the teachings of Wirth et al to where the pull handle valve is a butterfly valve.  Doing so would be simple substitution of one known element for another (the valve element of Perron et al for the butterfly valve of Wirth et al) to obtain predictable results (to control the flow of fluid through the pipeline).
Regarding Claim 2, Perron et al disclose where the first enclosure portion extends between the proximal end and the distal end (Figure 3 from lower left to upper right).  
Regarding Claim 3, Perron et al disclose where the second enclosure portion extends between the proximal end and the distal end (Figure 3 from lower left to upper right).  
Regarding Claim 4, Perron et al disclose where the distal end is configured to enclose the end knob (Figure 2), thereby preventing radial movement of the handle when the enclosure body is secured in the closed position (Figure 3).  
Regarding Claim 5, Perron et al disclose where the first enclosure portion (26) includes a first lock plate (32); and wherein the at least one lock hole (34) extends through the first lock plate (Figure 2).  
Regarding Claim 6, Perron et al disclose where the second enclosure portion (24) includes a second lock plate (40); and wherein a second lock hole extends through the second lock plate (44) and is 
Regarding Claim 7, Perron et al disclose where the first lock plate (32) and the second lock plate (40) extend radially from the enclosure body (Figure 2).  
Regarding Claim 8, Perron et al disclose where the first lock plate (32) and the second lock plate (40) are integrally formed with the enclosure body at a midsection of the enclosure body between the proximal end and the distal end (Figure 2).  
Regarding Claim 9, Perron et al disclose where the second enclosure portion (24) includes a slot (within 38) configured to receive the first lock plate (32) when the enclosure body is in the closed position (Figure 3).  
Regarding Claims 11 and 12, Perron et al disclose all essential elements of the current invention except Perron et al is moot to where the enclosure body is plastic or metal.  
Wirth et al teaches a handle lockout device (25) where the enclosure body is plastic or metal (Col 3, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have (describe modification), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 13, Perron et al disclose where the blocking wall (28a and 28b) is integrally formed with at least one of the first enclosure portion and the second enclosure portion (with the first enclosure portion 26).  
Regarding Claim 14, Perron et al disclose where the blocking wall (28a and 28b) is configured to engage the base when the enclosure body is secured in the closed position (Figure 3; Col 3, lines 55-59).
Regarding Claim 15, Perron et al disclose where the blocking wall is configured to engage the handle when the enclosure body is secured in the closed position (the interior of the cavity of 25 engage the handle 16).  
Regarding Claim 16, Perron et al disclose where the blocking wall is configured to engage the stem when the enclosure body is secured in the closed position (via the handle and the valve body along the interior of 26 and at 28a and 28b).  
Regarding Claim 18, Perron et al disclose where the first enclosure portion and the second enclosure portion form a tubular shape when the enclosure body is in a closed position.
Regarding Claim 19, Perron et al disclose where the blocking wall (28a or 28b) is configured to engage the pull handle butterfly valve when the stem is in any one of a plurality of angular positions relative to the axis of the base (Figure 3 or Figure 6).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Perron et al (US 5,165,263) in view of Wirth et al (US 5,003,797).
Regarding Claim 10, Perron et al disclose where the at least one lock hole (34) is a plurality of lock holes configured to receive locking members (Figure 3), but fails to expressly disclose where the locking members are a plurality of locking members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for a plurality of locking members, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Providing a plurality of locking members would act as a failsafe as more than one authorized user would have to be present to open the lockout device, thereby further protecting the device against unauthorized actuation.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perron et al (US 5,165,263) in view of Wirth et al (US 5,003,797) in further view of Chang (US 6,206,033).
Regarding Claim 17, Perron et al disclose all essential elements of the current invention as discussed above except where the first enclosure portion and the second enclosure portion are hingedly connected.  
Chang teaches a valve handle lockout device (Figure 2) with an enclosure (70) where the first enclosure portion (78) and a second enclosure portion (76) are hingedly connected (via 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perron et al, as modified by Wirth et al to incorporate the teachings of Chang to provide where the first enclosure portion and the second enclosure portion are hingedly connected.  Doing so would be combining prior art elements according to known methods (the hingedly connected setup of Chang with the connection of Perron et al) to yield predictable results (to provide for a hinge connection, which would allow for the two enclosure portions to remain connected, to prevent the separation and loss of one of the enclosure portions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Connolly (US 280,912); Glazier (US 748,720); Primeau (US 5,598,724).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753